DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The after final amendment filed on 06/01/2022 has been entered and fully considered.
Claims 2-3, 6,11,24-25,28-29 and 31-32 are pending.  Claims 2, 6, 24, and 28 are independent and amended.   As noted by Applicant in the Remarks filed on 06/01/22, Given that previously-presented claims 2, 3, 6, 24-25, 28, and 32 were indicated as being objected to, but would be allowable if re-written in independent form and to include all feature of the claims from which they depend as well as those of any intervening claims, accordingly the features of independent claim 1 have been incorporated into claim 2, the features of independent claim 5 have been incorporated into claim 6, the features of independent claim 23 have been incorporated into claim 24, and the features of independent claim 27 have been incorporated into claim 28.
Allowable Subject Matter
Claims 2-3, 6,11,24-25, 28-29 and 31-32 (renumbered 1-30) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 2 is allowed over the prior art(s) of record since the reference(s) taken together or individually fail to clearly teach or suggest the limitation(s):
“…receiving, by the UE from the source access node, a second configuration indicating a second random access resource for transmitting a beam failure recovery request (BFRQ), the second random access resource being from a second subset of one or more
random access resources, the second subset of one or more random access resources being unassociated with the communications beam serving the UE[[,]]: and transmitting, by the UE to the source access node, the BFRQ including the random access preamble in the second random access resource.”
	Therefore, the above limitation(s) in combination with the remaining limitation(s), and not merely these limitations on their own, of independent claim 2, is/are not taught nor suggested by the prior art(s) of record in any reasonable combination. The respective dependent claims are allowed for the same reason(s) as mentioned above for independent claim 2.
Independent claim 6 is allowed over the prior art(s) of record since the reference(s) taken together or individually fail to clearly teach or suggest the limitation(s):
“…transmitting, by the source access node to the UE, a second configuration indicating a second random access resource for transmitting a beam failure recovery request (BFRQ), the second random access resource being from a second subset of one or more random access resources;
      receiving, by the source access node from the UE, the BFRO including the random access preamble in the second random access resource;

	determining, by the source access node, that the second random access resource is unassociated with the communications beam serving the UE;  determining, by the source access node, that the BFRQ is requesting beam failure recovery.”
	Therefore, the above limitation(s) in combination with the remaining limitation(s), and not merely these limitations on their own, of independent claim 6, is/are not taught nor suggested by the prior art(s) of record in any reasonable combination. The respective dependent claims are allowed for the same reason(s) as mentioned above for independent claim 6.
Independent claim 24 is allowed over the prior art(s) of record since the reference(s) taken together or individually fail to clearly teach or suggest the limitation(s):
“…receive, from the source access node, a second configuration indicating a second random access resource for transmitting a beam failure recovery request (BFRQ), the second random access resource being from a second subset of one or more random access resources, the second subset of one or more random access resources being unassociated with the communications beam serving the UE; and transmit, to the source access node, the BFRQ including the random access preamble in the second random access resource.”
	Therefore, the above limitation(s) in combination with the remaining limitation(s), and not merely these limitations on their own, of independent claim 24, is/are not taught nor suggested by the prior art(s) of record in any reasonable combination. The respective dependent claims are allowed for the same reason(s) as mentioned above for independent claim 24.
Independent claim 28 is allowed over the prior art(s) of record since the reference(s) taken together or individually fail to clearly teach or suggest the limitation(s):
“…transmit, to the UE, a second configuration indicating a second random access resource for transmitting a beam failure recovery request (BFRQ), the second random access resource being from a second subset of one or more random access resources;
receive, from the UE, the BFRQ including the random access preamble in the second random access resource; determine that the second random access resource is unassociated with the communications beam serving the UE; and based thereon;
determine that the BFRQ is requesting beam failure recovery..”
	Therefore, the above limitation(s) in combination with the remaining limitation(s), and not merely these limitations on their own, of independent claim 28, is/are not taught nor suggested by the prior art(s) of record in any reasonable combination. The respective dependent claims are allowed for the same reason(s) as mentioned above for independent claim 28.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046. The examiner can normally be reached Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HABTE MERED/Primary Examiner, Art Unit 2474